DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/09/2022.
Applicant’s amendments filed 06/09/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 3.
Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1 recites “a part of e second transmission line” (line 10, page 3 of claim 1) that should be replaced with “a part of the second transmission line”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-2 are objected as indicated above to but would be allowable if amended to address the objections.
Claims 3-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a circuit element, a first transmission line disposed on the first surface side of the substrate to be continuously in contact with the substrate between the first terminal and the circuit element, wherein a first dielectric and a second terminal are disposed in a part of the first transmission line; and a second transmission line disposed on the first surface side of the substrate to be continuously in contact with the substrate between the third terminal and the circuit element, wherein a second dielectric and a fourth terminal disposed in a part of the second transmission line in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor module comprising a circuit element and a rewiring layer, a first transmission line disposed on the first surface side of the substrate to be continuously in contact with the substrate between the first terminal and the circuit element, wherein a first dielectric and a second terminal are disposed in a part of the first transmission line; and a second transmission line disposed on the first surface side of the substrate to be continuously in contact with the substrate between the third terminal and the circuit element, wherein a second dielectric and a fourth terminal disposed in a part of the second transmission line, wherein the rewiring layer is coupled to the first to fourth terminals in combinations with other claim limitations as required by claim 3.
Regarding withdrawn claim 6, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Response to Arguments
Applicant’s arguments filed 06/09/2022 regarding amended claims 1 and 3 that in Takagi (FIGS. 1 and 2) “[e]lement 237b is part of "first transmission line" 222 provided between "first terminal" 82 and "circuit element" 40 and above substrate 10. "First transmission line" 222 is not provided in such a manner that element 237b is continuously in contact with "substrate" 10 between "first terminal" 82 and "circuit element" 40” have been fully considered and are persuasive.  The rejections of claims 1 and 3 of 05/02/2022 have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891